Citation Nr: 1209357	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right dry eye syndrome.  

2. Entitlement to service connection for left dry eye syndrome.  

3. Entitlement to an initial compensable rating for Dupuytren disease of the right hand with deformed fourth digit.  

4. Entitlement to an initial compensable rating for left hand ganglion cyst. 

5. Entitlement to an initial compensable rating for arthritis of the right great toe.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation




ATTORNEY FOR THE BOARD

M. Mac, Counsel


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  A notice of disagreement was received in September 2008, a statement of the case was issued in May 2009, and a substantive appeal was timely received in June 2009.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The representative in the Form 9 Appeal received in June 2009 requested that the appeal be certified to the Board.  

The issues of service connection for right and left dry eye syndrome and an initial compensable rating for Dupuytren disease of the right hand with deformed fourth digit are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The ganglion cyst of the left hand measures 1 cm x 1 cm, it is stable, it is not painful on examination, and does not limit function of the left hand or wrist.  

2. Arthritis of the right great toe is manifested by less than a moderate disability; it is demonstrated by painful motion and there is x-ray evidence of degenerative joint disease of the first metatarsophalangeal joint of the right foot.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for left hand ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to October 23, 2008), Diagnostic Code 7819 (2011).

2. The criteria for an initial rating of 10 percent for arthritis of the right great toe have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5283, 5284 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in June 2008; however as the claims are for initial higher rating, once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 


Duty to Assist

VA has fulfilled its duty to assist in obtaining service treatment records, post-service treatment records, and lay statements.  Additionally, the Veteran was afforded a predischarge VA examination in February 2008, which is adequate for rating purposes.  The evidence does not suggest that there has been a material change in the service-connected left hand ganglion cyst or right great toe arthritis to warrant a reexamination under 38 C.F.R. § 3.327.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating.  

Left Hand Ganglion Cyst

The Veteran's service-connected ganglion cyst of the left hand is rated by analogy under Diagnostic Code 7819.  Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or impairment of function.  

The criteria for rating scars were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  On January 20, 2012, but effective retroactively to October 23, 2008, 38 C.F.R. § 4.118 was revised to clarify that as to claims filed before October 23, 2008, the old criteria will apply to applications received by VA before that date.  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  As the Veteran has not requested that his service-connected ganglion cyst of the left hand be evaluated under the new criteria for rating scars, the criteria prior to October 23, 2008 are applicable.  

As Diagnostic Code 7800 pertains to disfigurement of the head, face or neck it is inapplicable in the instant case as the ganglion cyst is on the left hand.  Under Diagnostic Code 7801, scars other than scars on the head, face or neck that are deep or that cause limited motion are rated 10 percent if they cover an area exceeding 6 square inches (39 sq. cm.).  Under Diagnostic Code 7802, scars other than scars on the head, face or neck that are superficial and do no cause limited motion are rated 10 percent if they cover an area of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provides a 10 percent rating for superficial and unstable scars.  Note (1) defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  Note (2) defines a superficial scar as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7804, a 10 percent rating is warranted for scars, that are superficial and painful on examination.  Diagnostic Code 7805 provides that scars be rated based on limitation of function of affected part.

Service treatment records show that in April 2007 the Veteran had a 1 cm left hand cyst and an excision was planned.  On predischarge VA examination in February 2008, the examiner noted the Veteran had a ganglion cyst on his left hand since 2001.  It did not affect his hand movement.  On the left hand palmar surface the cyst measured 1 cm. x 1 cm.  It was elevated.  There was no tenderness or adherence.  It was elevated.  It did not affect functioning.  The Veteran stated that it hurts only when lifting weights.  

Dorsiflexion in both wrists was 0 to 70 degrees, palmar flexion was 0 to 80 degrees, radiation deviation was 0 to 20 degrees, and ulnar deviation was 0 to 45 degrees.  After repetitive use of both wrist joints there was no pain, fatigue, weakness, lack of endurance, incoordination, or additional degrees of limitation above the ranges of motion conducted.  The examiner indicated the Veteran had normal range of motion in his wrists.  The Veteran could tie shoe laces, fasten buttons, and pick up a piece of paper and tear it without difficulty in both hands.

Based on the evidence of record, as the cyst was 1 cm. x 1 cm. the findings do not more nearly approximate or equate to an area exceeding 39 square centimeters to warrant a 10 percent rating under Diagnostic Code 7801.  For the same reason the findings do not more nearly approximate or equate to an area exceeding 929 square centimeters to warrant a 10 percent rating under Diagnostic Code 7802.  

The evidence does not shows that the cyst was associated with frequent loss of covering of skin.  While it hurt when the Veteran lifted weights it was not painful on examination.  For these reasons the findings do not more nearly approximate or equate to a 10 percent rating under Diagnostic Code 7803 and Diagnostic Code 7804.  

Under Diagnostic Code 7805 a scar may be rated on limitation of function of the affected part.  On the predischarge VA examination in February 2008, the examiner found that the cyst did not affect hand movement or functioning.  Range of motion of the left wrist was normal.  Therefore there is no factual or legal basis for a rating based on limitation of motion or impairment of function under Diagnostic Codes 7805 and 7819.  

As the criteria for an initial compensable rating for a ganglion cyst of the left hand have not been met, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Right Great Toe Arthritis

The Veteran's disability has been rated as noncompensable under Diagnostic Codes 5010 and 5283.  Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings is to be rated as arthritis degenerative under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by x- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for limitation of motion, when limitation of motion is objectively confirmed by findings such as satisfactory evidence of painful motion. 

Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.124a.  Under that Diagnostic Code, a 10 percent rating is warranted for moderate symptoms; a 20 percent rating is warranted for moderately severe symptoms; a 30 percent rating is warranted for severe symptoms; and a 40 percent rating is warranted for actual loss of use of the foot.  

Service treatment records in September 1988 show swelling and tenderness.  An examination in November 2003 shows right hallux arthritis.  

On pre-discharge VA examination in February 2008, the examiner noted the Veteran was diagnosed with right big toe arthritis in 1990.  He had constant pain in the right big toe, which was rated 3/10.  The examiner indicated the Veteran did not need medication for pain.  At rest he had no symptoms.  With standing and walking, he had pain and stiffness.  On the right, the first digit has tenderness and painful motion.  There was moderate tenderness over both plantar surfaces.  There was active motion of both metatarsophalangeal joints of both great toes.  Gait was normal.  There was no pes cavus, hammertoes, interdigital neuroma, hallux valgus, or hallux rigidus.  The Veteran did not have any limitations for standing or walking.  He required arch supports, which helped to relieve his pain.  X-ray of the right foot shows degenerative joint disease of the first metatarsophalangeal joint and posterior heel spur.

Based on the evidence of record, the Board finds that arthritis of the right great toe has not been manifested by symptoms that warrant a compensable evaluation under Diagnostic Code 5283.  The x-ray findings revealed no evidence of malunion or nonunion of the right great toe.  While the Veteran experienced pain, moderate tenderness, and stiffness, he did not need medication for the pain.  He had active motion of the right great toe and the examiner indicated that he did not have any limitations for standing or walking.  The findings therefore do not more nearly approximate or equate to a moderate disability to warrant a compensable rating of 10 percent under Diagnostic Code 5283, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  For the same reasons the Veteran would not be entitled to an initial higher evaluation under Diagnostic Code 5284 for other foot injuries, which would require moderate symptoms of impairment.  Thus the Veteran is not entitled to an initial compensable rating of 10 percent under Diagnostic Code 5283 or Diagnostic Code 5284.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the Veteran would be entitled to a higher rating under other diagnostic codes.  The evidence does not show that the Veteran had flatfoot, weak foot, an acquired claw foot, Morton's disease, hallux valgus, hallux rigidus, or hammer toe to warrant an initial compensable rating under Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, and 5282.  

There is x-ray evidence of degenerative joint disease of the first metatarsophalangeal joint and painful motion demonstrated by pain upon standing and walking.  Therefore as there is satisfactory evidence of painful motion with x-ray evidence of degenerative arthritis, a 10 percent rating under Diagnostic Code 5003 is warranted for arthritis of the right great toe.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected ganglion cyst on the left hand and right great toe.  A wide range of signs and symptoms are contemplated in the applicable rating criteria.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for left hand ganglion cyst is denied. 

Entitlement to an initial rating of 10 percent of right great toe arthritis is granted, subject to the law and regulations, governing the award of monetary benefits. 



REMAND

As for the right dry eye syndrome and the left dry eye syndrome, service treatment records extensively document eye problems.  In February 1980, the Veteran complained of blurred vision and in April 1986 was treated for conjunctivitis of left eye.  In April 2004 he had refractory surgery in the form of photorefractive keratectomy (PRK) and subsequently, from May 2004 to August 2004, complained of dry eyes, blurry vision in the morning, and hazy symptoms.  Service treatment records in August 2007 and in October 2007 show dry eye syndrome along with floaters in the right eye for three days.  On VA predischarge examination in February 2008, the Veteran complained of dry eyes.  The examiner concluded that there were no residuals of PRK surgery and there was no pathology seen.  As subsequent service treatment records in May 2008 and in June 2008 continue to document problems with dry eye syndrome and vitreous floaters in right eye, it is unclear whether the Veteran has a current right eye and left eye disability.  Under the duty to assist a VA examination is necessary to determine whether the Veteran has an eye disability and if so, the nature and etiology of the eye disability.  

As for an initial compensable rating for Dupuytren disease of the right hand with deformed fourth digit, the Veteran in September 2011 asserted that since service Dupuytren's disease increased in severity, nodules have increased in size and additional nodules appeared, causing discomfort when grasping and lifting objects.  The Veteran submitted a private medical record dated in September 2011, which shows Dupuytren's disease without contracture and x-ray evidence of osteoarthritis of the hands and wrists.  There were Heberden's nodes in both hands.  While the examiner noted the Veteran had full range of motion of fingers, range of motion findings were not indicated.  As the Veteran was last afforded a VA examination in February 2008 and the evidence suggests a material change in the disability since the examination, a reexamination is necessary under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, with an appropriate specialist to determine whether the Veteran has a current disability of the right eye and left eye, to include dry eye syndrome of the left eye and right eye.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

If the Veteran has a current disability of the right eye or the left eye, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current right or left eye disability had its onset in service, or is otherwise related to service, including due to blurred vision in February 1980, conjunctivitis of the left eye in April 1986, the PRK surgery in April 2004 and subsequent complaint of dry eyes, blurry vision, and floaters.  

The examiner must provide a rationale for the opinion rendered.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause is not more likely than any other to cause the Veteran's current right and left eye disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. Schedule the Veteran for an examination of the right hand to determine the current severity of the service-connected Dupuytren disease of the right hand with the deformed fourth digit.  The claims folder should be made available to the examiner for review.  The examiner should perform range of motion testing on the fingers and the thumb.  The examiner should indicate any limitation of motion of the right or little finger.  As for the index and long finger, the examiner should indicate whether there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by no more than 30 degrees.  If this is not shown, the examiner should indicate whether there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or, with extension limited by more than 30 degrees.  As for limitation of the thumb, the examiner should indicate in inches the gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The examiner should indicate whether there is any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

The examiner should also determine whether the Veteran has favorable ankylosis or unfavorable ankylosis of any of the fingers or thumb of the right hand and should indicate the extent, if any, to which the ankylosis affects the carpometacarpal, metacarpophalangeal, proximal interphalangeal or distal interphalangeal joints.  

3. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


